DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 30, 32-33, 51, are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2011/0271956) hereinafter Smith in view of Kenyon et al (US 2009/0301485), hereinafter Kenyon and further in view of Ho (US Pat. N0. 7,726,309), hereinafter Ho.
Regarding claim 21, Smith teaches a respiratory pressure therapy (RPT) device for providing pressurized air to a patient interface to treat a respiratory disorder in a patient (Fig. 1, paragraph 9) the RFT device comprising:
a pressure generator (Fig. 1: 20);
a chassis (Fig. 1: casing of cpap 10);
an airflow tube releasable attached to the chassis (Fig. 1: 60) and comprising:
a first portion constructed from a first material and having a seal that is configured to contact and seal against a humidifier reservoir (Fig. 4: flexible sealing portion 66, paragraph 40), the seal forming an inlet end configured to receive air pressurized by the pressure generator (paragraph 51, the face seal is intended to be placed in contact with or adjacent to either the humidifier tub or the flow generator); and
a second portion constructed from a second material that is different from the first material such that the second portion is more rigid than the first portion (Fig. 4, paragraph 40 firm frame portion 64), the second portion having an outlet end configured to be connected to an air circuit to direct pressurized air to the patient interface (paragraph 51, the face seal may be connected to humidifier tub in that case the other end would be connected to the air circuit),
Smith does not teach configured to pressurize air in a range from about 4 cmH2O above atmosphere to about 30 cmH2O above atmosphere.
However, Kenyon teaches that gas pressures used for CPAP can range from 4 cm H2O to 30 cm H2O depending on the patient’s requirements. (paragraph 6)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided the respiratory therapy device of Young with the range of pressures as disclosed by Kenyon since this is an art recognized typical CPAP pressure used for treatment. 
Smith does not teach the compliant material is over molded onto the rigid material. Smith teaches the compliant material is attached with a snap fit clip but may have alternative configurations. (paragraph 40)
However, Ho teaches a connector (Fig. 10) wherein a compliant portion (Fig. 10: 104) which may be inserted as a separate component or over molded with a rigid component (Fig. 10: 102, Col. 6: lines 50-55)
It would have been obvious to a person of ordinary skill in the art to substituted the attachment between the compliant portion and rigid portion of Young in view of Kenyon and Smith to overmolding as taught by Ho since this is an alternative attachment structure which would provide the predictable result of attaching the components together. 

Regarding claim 22, Smith in view of Kenyon and Ho teaches the RPT device of claim 21 and Smith further teaches a pressure activated face seal. (Fig. 2: 66, paragraph 41, seal 66 has a bellows type conforming face seal 72)

Regarding claim 23, Smith in view of Kenyon and Ho teaches the RPT device of claim 21 and Smith further teaches wherein the seal is a bellows seal. (paragraph 41)

Regarding claim 24, Smith in view of Kenyon and Ho teaches the RPT device of claim 21 and Smith further teaches wherein the seal is constructed from silicone. (paragraph 41)

Regarding claim 30, Smith in view of Kenyon and Ho teaches the RPT device of claim 21 and Smith further teaches wherein the first material is silicone. (paragraph 41)
Smith in view of Kenyon and Ho does not teach the second material is Bisphenol A (BPS) free polycarbonate/acrylonitrile butadiene styrene (PC/ABS)
It would have been obvious to person or ordinary skill in the art prior to the filing date of the invention to have the airflow tube of Smith to have the second material made of Bisphenol A (BPS) free polycarbonate/acrylonitrile butadiene styrene (PC/ABS) since it has been held that the selection of a known plastic to make a product made of plastic is obvious. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further Applicant has placed no criticality on the material merely stating that it may be made from this material. (paragraph 331)

Regarding claim 32, Smith in view of Kenyon and Ho teaches the RPT device of claim 21, and Smith teaches wherein the RPT device comprises an outlet (paragraph 54) wherein the chassis further comprises a locating flange (paragraph 54, corresponding flange on tub inlet or flow generator outlet), and 
wherein the airflow tube further comprises a retaining flange configured to abut the locating flange to position the airflow tube within the outlet. (paragraph 54)

Regarding claim 33, Smith in view of Kenyon and Ho teaches the RPT device of claim 21, and Smith teaches wherein the chassis includes a hole (paragraph 54) and wherein the airflow tube extends through the hole and is surrounded by the chassis when releasably attached to the chassis. (Fig. 4)

Regarding claim 51, Smith in view of Kenyon and Ho teaches the RPT device of claim 21, and Smith further teaches wherein the chassis includes a receiving portion, and wherein the second portion of the airflow tube comprises a latch configured to releasable attach to the receiving portion. (paragraph 54)

Claims 52-55, 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 2011/0271956) hereinafter Smith in view of Ho. 
 Regarding claim 52, Smith teaches an airflow tube (Fig. 1: 60) releasably attachable (paragraph 54) to a chassis of a respiratory pressure therapy device (RPT) that includes a blower to provide pressurized air to a patient interface to treat a respiratory disorder in a patient (Fig. 1, paragraph 9, pressure generator 20, chassis casing of cpap device 10), the airflow tube comprising:
a first portion constructed from a first material and having a seal that is configured to contact and seal against a humidifier reservoir (Fig. 4: flexible sealing portion 66, paragraph 40), the seal forming an inlet end configured to receive air pressurized by the blower (paragraph 51, the face seal is intended to be placed in contact with or adjacent to either the humidifier tub or the flow generator); and
a second portion constructed from a second material that is different from the first material such that the second portion is more rigid than the first portion (Fig. 4, paragraph 40 firm frame portion 64), the second portion having an outlet end configured to be connected to an air circuit to direct pressurized air to the patient interface (paragraph 51, the face seal may be connected to humidifier tub in that case the other end would be connected to the air circuit),
Smith does not teach the compliant material is over molded onto the rigid material. Smith teaches the compliant material is attached with a snap fit clip but may have alternative configurations. (paragraph 40)
However, Ho teaches a connector (Fig. 10) wherein a compliant portion (Fig. 10: 104) which may be inserted as a separate component or over molded with a rigid component (Fig. 10: 102, Col. 6: lines 50-55)
It would have been obvious to a person of ordinary skill in the art to substituted the attachment between the compliant portion and rigid portion of Young in view of Kenyon and Smith to overmolding as taught by Ho since this is an alternative attachment structure which would provide the predictable result of attaching the components together. 

Regarding claim 53, Smith in view of Ho teaches the airflow tube of claim 52, and Smith further teaches a pressure activated face seal. (Fig. 2: 66, paragraph 41, seal 66 has a bellows type conforming face seal 72)

Regarding claim 54, Smith in view of Ho teaches the airflow tube of claim 52, and Smith further teaches wherein the seal is a bellows seal. (paragraph 41)

Regarding claim 55, Smith in view of Ho teaches the airflow tube of 52, Smith further teaches wherein the first material is silicone. (paragraph 41)

Regarding claim 60, Smith in view of Ho teaches the airflow tube of claim 52, and Smith further teaches wherein the first material is silicone. (paragraph 41)
Smith in view of Kenyon and Ho does not teach the second material is Bisphenol A (BPS) free polycarbonate/acrylonitrile butadiene styrene (PC/ABS)
It would have been obvious to person or ordinary skill in the art prior to the filing date of the invention to have the airflow tube of Smith to have the second material made of Bisphenol A (BPS) free polycarbonate/acrylonitrile butadiene styrene (PC/ABS) since it has been held that the selection of a known plastic to make a product made of plastic is obvious. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Further Applicant has placed no criticality on the material merely stating that it may be made from this material. (paragraph 331)

Regarding claim 61, Smith teaches a respiratory therapy (RPT) device for providing a flow of pressurized air to a patient interface to treat a respiratory disorder in a patient (Fig. 1, paragraph 9), the RPT device comprising:
a blower configured to pressurize air to a therapeutic pressure above atmosphere (Fig. 1: 20);
a chassis (Fig. 1, casing of cpap 10); and 
Smith in view of Ho teaches the airflow tube of claim 52.

Regarding claim 62, Smith in view of Ho teaches the RPT device of claim 61, and Smith further teaches wherein the RPT device comprises an outlet (paragraph 54), 
wherein the chassis further comprises a locating flange (paragraph 54, corresponding flange on tub inlet or flow generator outlet), and
wherein the airflow tube further comprises a retaining flange configured to abut the locating flange to position the airflow tube within the outlet. (paragraph 54)

Regarding claim 63, Smith in view of Ho teaches the RPT device of claim 61, and Smith teaches wherein the chassis includes a hole (paragraph 54) and wherein the airflow tube extends through the hole and is surrounded by the chassis when releasably attached to the chassis. (Fig. 4)

Regarding claim 64 Smith in view of Ho teaches the RPT device of claim 61, and Smith further teaches wherein the chassis includes a receiving portion, and wherein the second portion of the airflow tube comprises a latch configured to releasable attach to the receiving portion. (paragraph 54)

Claims 25- 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kenyon, further in view of Ho and further in view of Young et al (US 2012/0266880), hereinafter Young.
Regarding claim 25, Smith in view of Kenyon and Ho teaches the RPT device of claim 21, but does not teach wherein the airflow tube comprises a bend.
Young teaches an RPT device wherein an airflow tube (Fig. 3) which comprises a bend positioned between the inlet end and the outlet end. (fig. 3, the airflow tube is an elbow)
It would have been obvious to a person of ordinary skill in the art to have included a bend between the inlet end and the outlet end of the airflow tube of Smith in view of Kenyon and Ho as taught by Young in order to provide a way to change the direction of the hose.

Regarding claim 26, Smith in view of Kenyon, Ho and Young teaches the RPT device of claim 25, and Young further teaches wherein the bend of the airflow tube has an internal, circular (fig. 9, the elbow has a circular or curved cross-section) or curved cross-section configured to reduce impedance of the flow of pressurized air though the airflow tube. (the courts have held that when the claimed and prior art products have substantially the same structure the functional result of reducing impedance would be expected to be the same. 2112 1V)

Regarding claim 34, Smith in view of Kenyon and Ho teaches the RPT device of claim 21 and Smith further teaches wherein:
the chassis includes a hole, (paragraph 54, Fig. 4)
the airflow tube extends through the hole and is surrounded by the chassis when releasably attached to the chassis (paragraph 54, Fig. 4),
the seal is a pressure activated face seal (Fig. 2: 66, paragraph 41),
and 
the first material is silicone. (paragraph 41)
Smith in view of Kenyon and Ho does not teach the airflow tube comprises a bend positioned between the inlet end and the outlet end,
the bend of the airflow tube has an internal, circular or curved cross-section configured to reduce impedance of the pressurized air flowing through the airflow tube during use.
Young teaches an RPT device wherein an airflow tube (Fig. 3) which comprises a bend positioned between the inlet end and the outlet end. (fig. 3, the airflow tube is an elbow) wherein the bend of the airflow tube has an internal, circular (fig. 9, the elbow has a circular or curved cross-section) or curved cross-section configured to reduce impedance of the flow of pressurized air though the airflow tube. (the courts have held that when the claimed and prior art products have substantially the same structure the functional result of reducing impedance would be expected to be the same. 2112 1V)
It would have been obvious to a person of ordinary skill in the art to have included a bend between the inlet end and the outlet end of the airflow tube of Smith in view of Kenyon and Ho as taught by Young in order to provide a way to change the direction of the hose.

Claims 56-57 and 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Ho and Young. 
Regarding claim 56, Smith in view of Ho teaches the airflow tube of claim 52, but does not teaches wherein the airflow tube comprises a bend positioned between the inlet end and the outlet end.
Young teaches an RPT device wherein an airflow tube (Fig. 3) which comprises a bend positioned between the inlet end and the outlet end. (fig. 3, the airflow tube is an elbow)
It would have been obvious to a person of ordinary skill in the art to have included a bend between the inlet end and the outlet end of the airflow tube of Smith in view of Kenyon and Ho as taught by Young in order to provide a way to change the direction of the hose.

Regarding claim 57, Smith in view of Ho and Young teaches the airflow tube of claim 56, and Young further teaches wherein the bend of the airflow tube has an internal, circular (fig. 9, the elbow has a circular or curved cross-section) or curved cross-section configured to reduce impedance of the flow of pressurized air though the airflow tube. (the courts have held that when the claimed and prior art products have substantially the same structure the functional result of reducing impedance would be expected to be the same. 2112 1V)
 
Regarding claim 65, Smith in view of Ho teaches the RPT device of claim 61, and Smith further teaches wherein:
the chassis includes a hole, (paragraph 54, Fig. 4)
the airflow tube extends through the hole and is surrounded by the chassis when releasably attached to the chassis (paragraph 54, Fig. 4),
the seal is a pressure activated face seal (Fig. 2: 66, paragraph 41),
and 
the first material is silicone. (paragraph 41)
Smith in view of Kenyon and Ho does not teach the airflow tube comprises a bend positioned between the inlet end and the outlet end,
the bend of the airflow tube has an internal, circular or curved cross-section configured to reduce impedance of the pressurized air flowing through the airflow tube during use.
Young teaches an RPT device wherein an airflow tube (Fig. 3) which comprises a bend positioned between the inlet end and the outlet end. (fig. 3, the airflow tube is an elbow) wherein the bend of the airflow tube has an internal, circular (fig. 9, the elbow has a circular or curved cross-section) or curved cross-section configured to reduce impedance of the flow of pressurized air though the airflow tube. (the courts have held that when the claimed and prior art products have substantially the same structure the functional result of reducing impedance would be expected to be the same. 2112 1V)
It would have been obvious to a person of ordinary skill in the art to have included a bend between the inlet end and the outlet end of the airflow tube of Smith in view of Kenyon and Ho as taught by Young in order to provide a way to change the direction of the hose.

Regarding claim 66, Smith in view Ho teaches the airflow tube of claim 52, and Smith further teaches wherein:
the seal is a pressure activated face seal, (Fig. 2: 66, paragraph 41)
Smith in view of Kenyon and Ho does not teach the airflow tube comprises a bend positioned between the inlet end and the outlet end,
the bend of the airflow tube has an internal, circular or curved cross-section configured to reduce impedance of the pressurized air flowing through the airflow tube during use.
Young teaches an RPT device wherein an airflow tube (Fig. 3) which comprises a bend positioned between the inlet end and the outlet end. (fig. 3, the airflow tube is an elbow) wherein the bend of the airflow tube has an internal, circular (fig. 9, the elbow has a circular or curved cross-section) or curved cross-section configured to reduce impedance of the flow of pressurized air though the airflow tube. (the courts have held that when the claimed and prior art products have substantially the same structure the functional result of reducing impedance would be expected to be the same. 2112 1V)
It would have been obvious to a person of ordinary skill in the art to have included a bend between the inlet end and the outlet end of the airflow tube of Smith in view of Kenyon and Ho as taught by Young in order to provide a way to change the direction of the hose.

. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter

Claims 27, 28, 35, 58, 59, 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785